Citation Nr: 0529435	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  01-09 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for adjustment disorder 
with depressed mood, including as secondary to service-
connected genital herpes.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
January 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  RO jurisdiction over the veteran's 
claim has since been transferred to Honolulu, Hawaii.

The Board notes that this claim was previously before the 
Board and remanded in November 2004 for further evidentiary 
development with regard to the veteran's claim for service 
connection for genital herpes.  That development has been 
undertaken, and the claim for service connection for genital 
herpes was granted.  Therefore, the Board can proceed with 
this claim for secondary service connection at this time.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's adjustment 
disorder with depressed mood is causally related to his 
active military service or to his service-connected genital 
herpes.


CONCLUSION OF LAW

The veteran's adjustment disorder with depressed mood was not 
incurred in or aggravated by his active military service, nor 
is it secondarily related to his service-connected genital 
herpes.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

When he was examined for separation from service in December 
1984, the veteran's psychiatric examination was normal, and 
he reported no history of depression or excessive worry.  The 
veteran's service medical records are negative for any 
treatment of mental illness or any symptoms thereof.

VA outpatient records dated in March 1998; February, March, 
April, and December 1999; February, May, July, August, and 
December 2000; April, August, October, and November 2001; 
April and June 2002; May 2003; July 2004; and March 2005 show 
the veteran was treated for depression and anxiety related to 
a previous (post-service) back injury and the resulting 
Workers Compensation settlement.

A May 2000 VA outpatient record shows the veteran was 
distressed by the physical limitations with his back injury.  
In addition, he had become particularly depressed about an 
increase in exacerbations of his herpes.  He believed that 
the stress involved in his current situation resulted in 
exacerbations.  He struggled with the guilt of possibly 
infecting partners.  The clinical assessment was of an 
adjustment disorder with depressed mood.

An August 2000 VA outpatient record shows the veteran was 
very concerned about his Workers Compensation case.  He 
continued to express much emotional distress as a result of 
his pain, limitations, and prospects for his future.  The 
assessment was of an adjustment disorder with mixed emotional 
features.

A January 2002 VA record shows the veteran was concerned 
about herpes.  He believed the herpes, stress, and sciatica 
were all interrelated.  The physician opined that it was 
certainly a possibility, since herpes inflames nerves and can 
worsen sciatica and can be brought on by stress.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

In a January 2005 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
September 2001 statement of the case (SOC) and March 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the March 2005 SSOC 
contained the new duty-to-assist law codified at 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005).  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  All the above notice 
documents must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, at 
125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Applicable Law and Discussion

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Service connection connotes many 
factors, but basically it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
Moreover, a determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  38 C.F.R. § 3.303(a).  See 
Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The law also provides that certain chronic diseases, even if 
not shown in service, may be presumed to have been incurred 
therein if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  Where 
there is a chronic disease shown as such in service (or 
within a pertinent presumption period under 38 C.F.R. § 
3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  The veteran's claimed adjustment 
disorder with depressed mood is not one of these presumptive 
disabilities.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Moreover, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The veteran has contended that his adjustment disorder with 
depressed mood is secondary to his service-connected genital 
herpes.  In addition, although he has not specifically 
claimed the disease as directly service connected, the Board 
will also extend our consideration to whether his adjustment 
disorder is shown by the evidence as directly related to his 
military service.

The evidence on record clearly shows the veteran has a mental 
disorder, most often diagnosed as adjustment disorder with 
depressed mood.  However, the Board cannot find that the 
veteran's adjustment disorder is related either to his 
service-connected genital herpes disability or directly to 
his military service.


As noted above, there is ample evidence that the veteran has 
sought treatment for his mental disorder.  The vast majority 
of this medical evidence shows the veteran's main concern was 
a back injury he incurred after service, and the resulting 
Workers Compensation claim which he filed.  He and his 
treating physicians made repeated reference to that as the 
cause of his mood difficulties and mental illness diagnosis.  
During one May 2000 treatment session, the veteran indicated 
that he believed his stress caused exacerbations of his 
genital herpes.  A January 2002 treatment record shows he was 
worried his disorders were interrelated.  The physician 
agreed, and believed that stress could cause the 
exacerbations of which he complained.

However, at issue before the Board is whether the veteran's 
genital herpes has caused his adjustment disorder, not 
whether his stress increases his genital herpes symptoms.  
The veteran has been rated as 10 percent disabled for his 
genital herpes, based upon the symptoms he has demonstrated.  
This rating includes any additional exacerbations that may 
have occurred because of his adjustment disorder or the 
stress he has described.

Therefore, there is no evidence of record to show that the 
veteran's genital herpes has caused or increased the severity 
of his adjustment disorder.  Almost universally, the veteran 
and his treating physicians have indicated that his back 
injury and Workers Compensation claim, both of which are 
unrelated to his military service, were the contributing 
cause of his adjustment disorder with depressed mood.  At no 
time did any physician cite the veteran's genital herpes as 
the major factor, or even as as a contributing factor, in the 
development of his claimed psychiatric disorder.

Finally, the Board notes that the veteran's service medical 
records are silent for any complaint of, or treatment for, a 
mental disorder or any associated symptoms in service.  Not 
only is there no documentation of such an illness during 
service, but there was no complaint or clinical finding of a 
mental disorder reported at separation from service.  
Furthermore, no medical opinion of record links the veteran's 
adjustment disorder with his military service.  Therefore, 
direct service connection also cannot be granted for the 
veteran's adjustment disorder.


As the evidence preponderates against the claim for service 
connection for the veteran's adjustment disorder, including 
as secondary to service-connected genital herpes, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for adjustment disorder with depressed 
mood, including as secondary to service-connected genital 
herpes, is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


